DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of amendment filed on 02/08/2021 in which claims 14-15 have indicated as currently amended.
Response to Amendment
The amendment filed on 02/08/2021 is objected to as claim 14 is labeled (currently amended) when in true and in fact it should have been marked (Previously presented) as no amendment has been made to claim 14 in this reply. 
Appropriate correction is required.
Claim Objections
Claims 14-18 are objected to because of the following informalities:  In claim , 14, the limitations of, “the power controller module (302)” is indefinite since parent claim 1 recites --a power controller module (203,302)--. Applicant is reminded to be consistent with the notation all along in the claims or simply remove the reference numerals between parentheses.
Claim 14 is further objected to as claim 14 recites: “…the power controller module (302) of each non-outlet power pack (300) controlling the power exchange in such a way that there is only provided power from its battery (303) to its power coupling module (302) after its sensor module(301) has detected the stacked state (SS).” is indefinite as the element (302) is indicated as both “a power controller module” and “a power coupling module”.
Claim 15 is also objected to due to minor informalities: In claim 15 the following limitations: “The method according to claim 14, wherein the method comprises the further steps further steps of: - the power controller module (203, 302) of the power pack (200, 300) detecting the voltage of its battery (202, 303) and at its power coupling module (204, 304); and - the power controller module (203, 302) controlling the power exchange in such a way that there is only provided power from its battery (202, 303) to its power coupling module (204, 304) when the voltage of its battery (202, 303) is higher than or equal to the voltage detected at --
  Appropriate correction is required.
Claim 16 is objected to because the limitations of, “wherein the method further comprises the step of: 
- the power controller module (203) of the outlet power pack (200) only providing power from its battery (202) to its power coupling module (204), if the power received by its power coupling module (204) from the non-outlet power packs of the stack (400) is lower than: 
- a predefined threshold; 
- the power required by its power outlet module (205)” are not cleared as to what is included or not included after the word “lower than”.
Is it :-a predefined threshold; or /and

Or is it “wherein the method further comprises the step of: 
- the power controller module (203) of the outlet power pack (200) only providing power from its battery (202) to its power coupling module (204), if the power received by its power coupling module (204) from the non-outlet power packs of the stack (400) is lower than one of : 
- a predefined threshold; and
- the power required by its power outlet module (205)
For examination purpose Examiner would interpret the limitations to read --… is lower than: 
- a predefined threshold; and
- the power required by its power outlet module (205)
Claim 16 is further objected to since the limitations of “the power required” lack antecedent basis in the claim since --a required power-- has not been recited anywhere previously in either claim 14 or claim 1.
Similarly claim 17 is also objected to as the limitations of, “and/or - the power required by its power outlet module is lower than at least one of: …” lack antecedent basis in the claim since --a required power-- has not been recited anywhere previously in either parent claim 14 or claim 1 .
Claim 17 is further objected due to minor informalities: Claim 17 recites the limitations of: “The method according to claim 14, wherein the method further comprises the step of: - the internal charger module (209) of the outlet power pack (200) charging the battery (202) of the outlet power pack (200)…” There is insufficient antecedent basis for this underlined limitations 
Similarly claim 18 is also objected due to minor informalities: Claim 18 recites the limitations of: “… - the charger controller module (308) of the non-outlet power pack (300) charging the battery (302) of the non-outlet power pack (300)…”There is insufficient antecedent basis for this underlined limitations in the claim because the limitations of, “ a charger controller module (308)” is only recited in claim 8 and not in claim 14 nor claim 1 from which claim 18 depend from.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14,16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites: “…the power controller module (302) of each non-outlet power pack (300) controlling the power exchange in such a way that there is only provided power from its battery (303) to its power coupling module (302)
Claim 17 recites the limitations of “The method according to claim 14, wherein the method further comprises the step of: - the internal charger module (209) of the outlet power pack (200) charging the battery (202) of the outlet power pack (200)…” There is insufficient antecedent basis for this underlined limitations in the claim. Note: element (209) is only recited in claim 7 and claim 17 depend from claim 14 which depend from claim 1.
Claim 18 recites the limitations of: “… - the charger controller module (308) of the non-outlet power pack (300) charging the battery (302) of the non-outlet power pack (300)…”There is insufficient antecedent basis for this underlined limitations in the claim because the limitations of, “ a charger controller module (308)” is only recited in claim 8 and not in claim 14 nor claim 1 from which claim 18 depend from.
Claim 16 recites the limitations of, “wherein the method further comprises the step of: 
- the power controller module (203) of the outlet power pack (200) only providing power from its battery (202) to its power coupling module (204), if the power received by its power coupling module (204) from the non-outlet power packs of the stack (400) is lower than: 
- a predefined threshold; 
- the power required by its power outlet module (205)” are not cleared as to what is included or not included after the word “lower than”.
Is it :-a predefined threshold; or /and
        - the power required by its power outlet module (205)
Or is it “wherein the method further comprises the step of: 
- the power controller module (203) of the outlet power pack (200) only providing power from its battery (202) to its power coupling module (204), if the power received by its power coupling module (204) from the non-outlet power packs of the stack (400) is lower than one of : 
and
- the power required by its power outlet module (205)
Claim 16 is further rejected since the limitations of “the power required” lack antecedent basis in the claim since --a required power-- has not been recited anywhere previously in either claim 14 or claim 1.
Similarly claim 17 is also rejected to as the limitations of, “and/or - the power required by its power outlet module is lower than at least one of: …” lack antecedent basis in the claim since --a required power-- has not been recited anywhere previously in either claim 14 or claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,4,9-10,12, and 14 are rejected under 35 U.S.C. 102(a)(1)|(a)(2) as being anticipated by Sun US 2010/0156341(cited by applicants).
Regarding claim 1: Sun discloses and shows in Fig. 3: A modular system for storing and outputting electrical energy, the system comprising a stack(13), the stack (13) comprising a (32, 33) removably stacked(via connectors 44,51) one on top of the other(see Fig. 3; abstract;¶[0020],[0023],[0032]), each power pack (32, 33) comprising:
 - 	a battery (37, 52)(¶[0025],[0030]); and 
- 	a power coupling module (36, 48)(see ¶[0029]) configured such that, when stacked, it is connected to the power coupling module (36, 48) of neighbouring power packs (32, 33) for the exchange of electrical power(see ¶[0026]-[0029] and Figs. 2-4); and 
 -	 a power controller module (38, 53) coupled to the battery (37, 52) and power coupling module (36, 48) and configured to control the power exchange from the battery (37, 52) to the power coupling module (36, 48)(see ¶[0025],[0030]), characterized in that the stack comprises at least one outlet power pack (32) configured to provide electrical power to a connected external electric device (12) and one or more non-outlet power packs (33) configured to only exchange electrical power via a neighbouring power pack (32) of the stack (13)(see ¶[0020],[0024],[0029]), wherein: 
-	 the outlet power pack (32) further comprises a power outlet module (included in control circuit 38) coupled to its power coupling module (36), its power outlet module (38) configured to control the electric power received from its power coupling module (36) and outputted to a connected external electrical device (12) )(see ¶[0025],[0038]); and 
- 	each non-outlet power pack (33) further comprises a sensor module (54) coupled to the power controller module (53) and configured to detect a stacked state (33 engaged or coupled with 32) when this non-outlet power pack (33) is stacked in the stack (13) and a 2Docket No: AO.71884USnon-stacked state when this non-outlet power pack (33) is not stacked in the stack (13)(see ¶[0030]); and its power controller module (53) is further configured to control the power exchange in such a way (52) to its power coupling module (48) after its sensor module (54) has detected the stacked state (¶[0030],[0031]; Fig. 3).
Regarding claim 2, Sun inherently teaches (see ¶[0031]), wherein the power controller module(53) of the non-outlet power pack (33) is further configured to control the power exchange(via the connectors coupling) in such a way that the power exchange from its battery(52) to its power coupling module(48) is interrupted after its sensor module (54) has detected the non-stacked state(note-control circuit portion 53 controls the second battery module 52 and thus is capable of interrupting power from its battery to its power coupling module; see ¶[0030]).
Regarding claim 4, Sun teaches, wherein the sensor module(54) of the non-outlet power pack (33) is further configured to detect the stacked state(coupling state between 48 and 36 and connectors 51 and 44) when its non-outlet power pack (33) is stacked on top of another power pack of the stack(13 as represented by 32 coupled to 33; ¶[0030]).
Regarding claim 6, Sun discloses all the claimed invention as set forth and discussed above in claim 1. Sun further discloses, wherein the power controller module (53) of the non-outlet power pack (33) is further configured to only allow unidirectional exchange of electrical power from the battery (52) towards the power coupling module (36, 48)(see ¶[0031])(note- if an AC adapter is not used in this connection state, the first control circuit portion 38 detects the power remaining in the first battery 32. When the remaining power is less than a predetermined value, for example, 50%, the first control circuit portion 38 causes the second battery 33 to supply power to the first battery 32 to charge the first battery 32).
Regarding claim 9, Sun further discloses, wherein the power coupling module (36, 48) comprising at least one pair of conductors(two first connectors 44, each having a plurality of terminals 45; see ¶[0027]) each comprising a coupling part positioned such that it is coupled to a corresponding coupling part(51) of a neighbouring power pack(33) of the stack(see ¶[0029] and Figs. 4-5).
Regarding claim 10, Sun discloses, wherein the coupling part is resiliently mounted such that its contact surface clasps the contact surface of a corresponding coupling part of a neighbouring power pack of the stack(see ¶[0029] and Figs.2, 4-5).
Regarding claim 12, Sun discloses, wherein a power pack(32,33) comprises supports(construed as corresponding structures to connectors 44) mounted on its bottom wall in such a way that they formally corresponds to notches(45) on the top wall of a neighbouring power pack in the stack(13) and wherein the supports(44) and coupling parts(45) are rotational symmetrical arranged on its bottom wall with respect to the midpoint of the bottom wall(See Fig. 2; ¶[0027]).
Regarding claim 14, Sun discloses, wherein the method comprises the further steps Docket No: AO.71884USof:
-	 the sensor module (54) of each non-outlet power pack (33) detecting a stacked state (i.e. when 33 is stacked with 32) when its non-outlet power pack (33) is stacked in the stack (13)(i.e. when 33 is stacked with 32), and a non-stacked state (33 disengaged or decoupled from 32)when its non-outlet power pack (33) is not stacked in the stack (13)(i.e. when 33 is disengaged or decoupled from 32); and 
- 	the power controller module (53) of each non-outlet power pack (33) controlling the power exchange in such a way that there is only provided power from its battery (53) to its power coupling module (48) after its sensor module (54) has detected the stacked state (see ¶[0030]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3,11 are rejected under 35 U.S.C. 103 as being unpatentable over Sun cited above.
Regarding claim 3, Sun discloses all the claimed invention but the limitations of, wherein the outlet power pack is the lowermost power pack of the stack. It would have been an obvious matter of design choice to have the outlet power pack be the lowermost power pack of the stack, as recited, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Furthermore, a patent claim can be proved obvious by showing that the claimed combination of elements was “obvious to try,” particularly when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions such that a POSITA would have had good reason to pursue the known options within his or her technical grasp.
Regarding claim 11, Sun discloses all the claimed invention but stay silent regarding the limitations of, “wherein the coupling part comprises a resiliently mounted electrically conductive plate”.
It would have been an obvious matter of design choice to have the coupling part comprises a resiliently mounted electrically conductive plate since a patent claim can be proved obvious by showing that the claimed combination of elements was “obvious to try,” particularly when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions such that a POSITA would have had good reason to pursue the known options within his or her technical grasp.
Accordingly claims 3 and 11 would have at least been obvious.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun cited above in view of Baxter US 2010/173182(all cited by applicants).
Regarding claim 5, Sun discloses all the claimed invention as set forth and discussed above in claim 1. Sun further discloses, wherein, the sensor module (54) is further configured such that: 
- 	during addition of its non-outlet power pack (33) to the stack (13 as represented by 32 and 33 coupled together), its power coupling module (48) is already coupled to the power coupling module (36) of the neighbouring power pack (32) before the stacked state is detected(note-connectors 51 and 44 must first be engaged before the stacked state is detected); However, Sun does not expressly teach the limitations of, and/or 
- 	during removal of its non-outlet power pack (33) from the stack (13), its power coupling module (48) is not yet decoupled from the power coupling module (36) of the neighbouring power pack (32) before the non-stacked state is detected.
Baxter is an analogous art in the field of energy systems for storing and releasing energy ( ¶[0003]) and discloses a power pack (160) wherein the sensor module (18) is configured such that its power coupling module (162, 164) is already coupled to a respective neighbouring power coupling module before the stacked state is detected (abstract, ¶[0007], [0078], [0079], [0083], Figs. 2 and 18) in order to prevent power surges and increase the safety (¶[0007]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the safety circuitry of Baxter into the modular system of Sun, wherein, the sensor module is further configured such that: 
(48) is already coupled to the power coupling module of the neighbouring power pack before the stacked state is detected; 
- 	during removal of its non-outlet power pack from the stack, its power coupling module is not yet decoupled from the power coupling module of the neighbouring power pack before the non-stacked state is detected, as recited, for the advantages of preventing  power surges and thereby increasing the safety of the system.
Regarding claim 14, Sun discloses all the claim invention as set forth and discussed above in claim 1. Sun further teaches, wherein a method of operating the system comprises the further steps of:
-	the sensor module (54) of each non-outlet power pack (33) detecting a stacked state(33) engaged or coupled with (32)  when its non-outlet power pack (33) is stacked in the stack (13), and a non-stacked state when its non-outlet power pack (33) is not stacked in the stack (13) (see ¶[0030]).
However, Sun does not expressly teach the limitations of, “and - the power controller module (302) of each non-outlet power pack (300) controlling the power exchange in such a way that there is only provided power from its battery (303) to its power coupling module (302) after its sensor module (301) has detected the stacked state (SS).”
Baxter discloses factual evidence of, and
-	the power controller module (26) of each non-outlet power pack (160) controlling the power exchange in such a way that there is only provided power from its battery to its power coupling module (162, 164) after its sensor module (18) has detected the stacked state ([0007], [0078], [0079]; Figs. 2 and 18)
Sun and Baxter are analogous art in the field of energy systems for storing and releasing energy (¶[0003]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the battery integrated circuit of Baxter into the system of Sun so as to enable a soft start procedure that eliminates inductive voltage spikes which could cause damage to sensitive electronic components of low voltage systems, as per the teachings of Baxter(¶[0007]).
Accordingly claims 5 and 14 would have been obvious.
Claims 7-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sun cited above in view of Suzuki et al., (Suzuki)WO 2013/014878 (all cited by applicants)
Regarding claim 7, Sun discloses all the claimed invention as set forth and discussed above in claim 1. However, Sun does not teach the limitations of, “wherein: - only the outlet power pack (200) further comprises an internal charger module (209) coupled to its battery (202) and its power coupling module (204) and configured to control the power exchange from its power coupling module (204) to its battery (202) during a charging operation; and/or - the power packs (200, 300) respectively further comprise an external charger module (208, 305) not coupled to its power coupling module (204, 304) and coupled to its battery (202, 303), and configured to control the power exchange from an external power supply to its battery (202, 303) during a charging operation”.
Suzuki discloses wherein: 
- 	only the outlet power pack (20) further comprises an internal charger module (25a) coupled to its battery (24) and its power coupling module (36) and configured to control the (36) to its battery (24) during a charging operation(¶[0141]-[0144]; Fig. 22); and/or 
-	 the power packs (20) respectively further comprise an external charger module (22, 25) not coupled to its power coupling module (construed as battery terminals but not shown in Fig. 9) and coupled to its battery (24), and configured to control the power exchange from an external power supply(94) to its battery (24) during a charging operation(¶[0096],[0102]; Fig. 9).
Sun and Suzuki are analogous art in modular energy system for storing and releasing energy(¶[0006],[0082] and Fig. 5).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Sun, wherein only the outlet power pack further comprises an internal charger module coupled to its battery and its power coupling module and configured to control the power exchange from its power coupling module to its battery during a charging operation; and/or - the power packs respectively further comprise an external charger module not coupled to its power coupling module and coupled to its battery, and configured to control the power exchange from an external power supply to its battery during a charging operation, as recited, so as to improve the efficiency of the charging.
Regarding claim 8, Sun discloses all the claimed invention as set forth and discussed above in claim 1. Sun further discloses and shows in Fig. 3, wherein:
 - 	each power pack (32, 33) further comprises: - a charger coupling module (36, 48) configured such that, when stacked, it is connected to the charger coupling module (36,48) of neighbouring power packs (32, 33) for the exchange of electrical power; and
(33) further comprises: - a charger controller module (53) coupled to the battery (52) and the charger coupling module (48) and configured to control the power exchange from the charger coupling module (48) to the battery (52)(see ¶[0025] and [0030]);
However, Sun does not expressly teach the limitations of: “and 
- 	the outlet power pack comprises:  
-	 an external charger module not coupled to its power coupling module and coupled to its charger coupling module, and configured to control the power exchange from an external power supply to its charger 4Docket No: AO.71884US coupling module during a charging operation.”
Suzuki discloses (see ¶[0096],[0102]; Fig. 9) and 
- 	the outlet power pack(20) comprises:  
-	 an external charger module (25) not coupled to its power coupling module (construed as battery terminals but not shown in Fig. 9) and coupled to its charger coupling module (22), and configured to control the power exchange from an external power supply to its charger 4Docket No: AO.71884US coupling module (22) during a charging operation.
Sun and Suzuki are analogous art in modular energy system for storing and releasing energy(¶[0006],[0082] and Fig. 5).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Sun, an outlet power pack that comprises:  
-	 an external charger module not coupled to its power coupling module and coupled to its charger coupling module, and configured to control the power exchange from an external power supply to its charger 4Docket No: AO.71884US coupling module during a charging operation, as recited, so as to provide a lower than a predetermined value and thereby enabling a continuous source of power supply for the system. 
Regarding claim 13, Sun discloses all the claimed invention as set forth and discussed above in claim 1. However, Sun does not teach the limitations of, “wherein the sensor module comprises: 
- 	a non-contact proximity or distance sensor; or 
- 	a reed switch and a neighbouring power pack comprises a permanent magnet, the reed switch and the permanent magnet positioned such that a stacked state and/or non-stacked state is detected”.
Suzuki discloses and shows in Fig. 5, 
-    a non-contact proximity or distance sensor; or
-    a reed switch (34) and a neighbouring power pack comprises a permanent magnet (32), the reed switch and the permanent magnet positioned such that a stacked state and/or non-stacked state is detected (¶[0103], [0104]; and figure 9).
Sun and Suzuki are analogous art in modular energy system for storing and releasing energy(¶[0006],[0082] and Fig. 5).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Sun, a non-contact proximity or distance sensor; or a reed switch and a neighbouring power pack comprises a permanent magnet, the reed switch and the permanent magnet positioned such that a stacked state and/or non-stacked state is detected, as recited, in order to provide a robust detection of the stacked and/or non-stacked states without a physical contact, as per the teachings of Suzuki (¶[0103],[0104]).
Accordingly claim 13 would have been obvious.
Allowable Subject Matter
Claims 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive.
Applicant’s representative argues that:
Sun fails to disclose such a check, coupled to the inner working of the non- outlet pack (second battery). Rather, according to Sun, it is the first control circuit portion (38), a part of the first battery, which causes the second battery to supply power (Sun, Paragraph [0030]) but fails to disclose "control the power exchange in such a way that there is only provided power from its battery (303) to its power coupling module (304) after its sensor module (301) has detected the stacked state (SS)" as recited in claim 1.
Examiner respectfully disagrees and submits that Sun does teach that each non-outlet power pack (33) further comprises a sensor module (54) coupled to the power controller module (53) and configured to detect a stacked state (33 engaged or coupled with 32) when this non-outlet power pack (33) is stacked in the stack (13) and a 2Docket No: AO.71884USnon-stacked state when this non-outlet power pack (33) is not stacked in the stack (13)(see ¶[0030]); and its power controller module (53) is further configured to control the power exchange in such a way that there is provided power from its battery (52) to its power coupling module (48) after its sensor module (54) has detected the stacked state (¶[0030],[0031]; Fig. 3).
Applicant’s representative with respect to Lavender are moot since the rejection under Lavender has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        March 4, 2021